Case 2:19-ml-02905-JAK-FFM Document 345 Filed 04/26/21 Page 1 of 1 Page ID #:9762

                                  UNITED STATES DISTRICT COURT
                                 CENTRAL DISTRICT OF CALIFORNIA


                                     CIVIL MINUTES – GENERAL

 Case No.    LA ML19-2905 JAK (FFMx)                                        Date     April 26, 2021
 Title       In Re: ZF-TRW Airbag Control Units Products Liability Litigation




 Present: The Honorable          JOHN A. KRONSTADT, UNITED STATES DISTRICT JUDGE (video)

            Joseph Remigio (video)                                   Lisa Gonzalez (video)
                  Deputy Clerk                                    Court Reporter / Recorder
          Attorneys Present for Plaintiffs:                   Attorneys Present for Defendants:
               Roland Tellis (video)                                Michael Mallow (video)
              David Stellings (video)
              John Nicolaou (video)
             Stacey Slaughter (video)
              Stephen Zack (video)


 Proceedings:           THE TOYOTA DEFENDANTS' MOTION TO COMPEL PLAINTIFFS
                        ALEJANDRA RENTERIA AND MARK ALTIER TO ARBITRATION
                        (DKT. 305)


The hearing is held via Zoom video conference. Counsel, the Court and court staff all appear in that
manner. Recording or re-broadcasting of the proceedings is strictly prohibited.

The motion hearing is held. The Court states its tentative views that it is inclined to deny the Toyota
Defendants’ Motion to Compel Plaintiffs Alejandra Renteria and Mark Altier to Arbitration (the “Motion”
(Dkt. 305)). Counsel address the Court. The Court takes the Motion UNDER SUBMISSION and a ruling
will be issued.

The Court also confirms that it will issue orders on the other pending motions.


IT IS SO ORDERED.


                                                                                               :        43

                                                           Initials of Preparer    jre




                                                                                                   Page 1 of 1
